PER CURIAM: *
Ramon Daniel Morales-Corbala, federal prisoner # 52818-208, an alien against whom the Bureau of Immigration and Customs Enforcement has issued a detainer subjecting him to immediate removal from the United States upon release from Bureau of Prisons (BOP) custody, appeals the denial of his 28 U.S.C. § 2241 petition challenging the BOP’s exclusion of him from rehabilitation programs and halfway houses. The petition is foreclosed by this court’s decision in Gallegos-Hernandez v. United States, 688 F.3d 190, 192-93 (5th Cir.2012), cert. denied (— U.S.-, 133 S.Ct. 561, 184 L.Ed.2d 365). Morales-Corbala’s motion to expedite the appeal or for summary affirmance is denied.
AFFIRMED; MOTION DENIED.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under *468the limited circumstances set forth in 5th Cir. R. 47.5.4.